ORDER

Now before the Court, en banc, is “MDOC’s Emergency Motion for Stay Pending Appeal and Request for Expedited Consideration” filed by the Mississippi Department of Corrections (MDOC) and a response filed by the Roderick and So-lange MacArthur Justice Center (Justice Center).' On March 6, 2015, the Hinds County Chancery Court ordered MDOC to disclose information regarding its execution protocols to the Justice Center. MDOC has appealed the decision and now seeks a stay of the chancellor’s order pending resolution of the case on appeal. The Justice Center opposes a stay. But, if the Court chooses to grant MDOC’s request, the Justice Center seeks a stay of executions during the pendency of this appeal. After due consideration, we find that the motion of MDOC is well-taken and should be granted. The stay of executions during the pendency of this appeal requested by the Justice Center should be denied.
IT IS, THEREFORE, ORDERED that “MDOC’s Emergency Motion for Stay Pending Appeal and Request for Expedited Consideration” filed by the Mississippi Department of Corrections is granted. Enforcement of the Hinds County Chancery Court’s March 6, 2015, Order and Opinion in Hinds County Chancery Court Case. No. G2014-1885 0/3 is stayed pending the issuance of this Court’s mandate in this appeal.
IT IS FURTHER ORDERED that the request of the Justice Center for a stay of executions of inmates sentenced to death pending the resolution of this case on appeal is denied.
IT IS FURTHER ORDERED that this appeal is expedited on the following schedule: within ten days of the entry of this order, the court reporter’s transcript shall be filed; within twenty days of the entry of this order, the record on appeal shall be filed; within thirty days of the filing of the record on appeal, the appellant’s brief and record excerpts shall be filed; within thirty days of the filing of the appellant’s brief and record excerpts, the appellee’s brief and any record excerpts shall be filed; and within ten days of the filing of the appel-lee’s brief, any reply brief by the appellant shall be filed. Absent extraordinary circumstances, no requests shall be made to modify this schedule. ■
SO ORDERED.
/s/ William L. Waller, Jr.
WILLIAM L. WALLER, JR., CHIEF JUSTICE.
TO AGREE: WALLER, C.J., RANDOLPH, P.J., CHANDLER, PIERCE AND COLEMAN, JJ. PIERCE, J., AGREES TO ORDER WITH SEPARATE WRITTEN STATEMENT.
KITCHENS, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT JOINED BY DICKINSON, P.J.; KING, J., JOINS IN PART.
KING, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT JOINED BY DICKINSON, P.J.; KITCHENS, J., JOINS IN PART.
LAMAR, J., NOT PARTICIPATING.